PCIJ_A_24_FreeZonesUpperSavoyGex-SecondPhase_FRA_CHE_1930-12-06_ORD_01_SE_01_EN.txt. 20

DISSENTING OPINION.

The Court, by the preceding Order, has decided to afford
the Parties a further period of time in which to come to an
amicable agreement on the subject of the questions on which
they are at issue, it being understood that if no agreement
is reached, the Court will deliver judgment on all questions
of law but not on those covered by Article 2, paragraph 2,
of the Special Agreement.

While supporting the proposal that the Parties should be
given a further opportunity of reaching an amicable settlement
of the dispute relating to the free zones, the undersigned
are unable to concur in the statement of the legal situation
of the present position of the Court embodied in the recitals
of the Order. .

The Order which the Court issued on August rgth, 1929,
concluded the first stage of the proceedings in the dispute
between France and Switzerland as to the zones of Upper
Savoy and the District of Gex, which was submitted to it
by the Special Agreement of October 30th, 1924.

Since the issue of that Order, the composition of the Court
has undergone a change. Of the six judges who are parties to
the present opinion, three were among those who dissented
from the recitals of the Order of August 19th, 1929, and two
did not take part in the proceedings during the first stage.
It is therefore necessary to state that the parties to the
present opinion, while maintaining any previous opinion they
may have expressed, do not desire to reopen or to contest
the views which were expressed by the Court in the recitals
of that Order. The Order embodies the conclusion reached by
the Court in 1920, and is regarded by the parties to this
opinion as a fait acquis at any rate for the present.

When the moment comes for the Court to deliver judgment,
it will be called upon, in addition to answering the question
formulated in Article x of the Special Agreement, to settle
all the questions involved by the execution of Article 435,
DISSENTING OPINION 2T

paragraph 2, of the Treaty of Versailles. The point upon
which the parties to the present opinion feel unable to agree
with the majority of the Court is whether, in carrying out
this task, the Court is bound under the Special Agreement
and irrespective of the merits of the question, to maintain
the free zones in being. In the opinion of the majority, the
Court, after recognizing the rights of Switzerland in the reci-
tals of the Order of August 19th, 1929, is bound to do so,
unless and until Switzerland agrees to their suppression. In
the opinion of the undersigned, no such limitation is imposed
upon the Court.

The first paragraph of Article 2 of the Special Agreement
is worded as follows: |

“Failing the conclusion and ratification of a convention
between the two Parties within the time specified, the
Court shall, by means of a single judgment rendered in
accordance with Article 58 of the Court’s Statute, pro-
nounce its decision in regard to the question formulated
in Article r and settle for a period to be fixed by it
and having regard to present conditions, all the questions
involved by the execution of paragraph 2 of Article 435
of the Treaty of Versailles.”

Paragraph 2 of Article 435 of the Treaty of Versailles was
as follows :

“The High Contracting Parties also agree that the
stipulations of the treaties of 1815 and of the other
supplementary acts concerning the free zones of Upper
Savoy and the Gex District are no longer consistent
with present conditions, and that it is for France and
Switzerland to come to an agreement together with a
view to settling between themselves the status of these
territories under such conditions as shall be considered
suitable by both countries.”

This is the provision which has to be executed; the task
of the. Court is to settle all the details involved in such
execution.

It will be seen that this paragraph of Article 435 consists :
of two parts. The first embodies an opinion on the part of
the signatories of the Treaty of Versailles. It is that the stipu-
lations of the treaties of 1815 and of the other supplement-
DISSENTING OPINION 22

ary acts concerning the free zones of Upper Savoy and the
Gex District are no longer consistent with present condi-
tions. The second part of the paragraph embodies a charge
to France and Switzerland to take certain action, viz. to
come to an agreement to settle between them the status
of these territories. |

The natural meaning of the word “execute” is to
“carry out”, to ‘fulfil’. An opinion expressed by the signa-
tories of the Treaty of Versailles is not a matter which can
be executed. À mere expression of opinion does not of itself
involve any further action. On the other hand, the conclusion
of an agreement to settle the status of territory is a matter
which can be executed, and the execution of which may give
rise to many questions, between the two States who are to
be Parties to it.

By reference, therefore, to the terms of paragraph 2 of
Article 435, the task of the Court under Article 2, paragraph x,
of the Special Agreement begins to be clear. The Court is
to settle every question which France and Switzerland would
have had to settle in concluding an agreement on the subject
of the status of the territories constituting the free zones.

The reason why France and Switzerland were charged with
the duty of coming to this agreement is disclosed exactly in the
opinion expressed by the signatories of the Treaty of Versailles
in the first part of paragraph 2 of Article 435. It is that the
stipulations of the old treaties, so far as they relate to the
free zones, are no longer consistent with present conditions.

Assuming that the four instruments enumerated in Article 1
of the Special Agreement constitute the “treaties of 1815 and
other supplementary acts”, an examination of their terms shows
that the only provisions in them which in essence relate
to the free zones are those providing for the withdrawal from
the political frontier of the French and Sardinian customs
lines and fixing the place where the customs lines are to be
established.

It is this withdrawal of the customs line which in fact
created the free zones. If the signatories of the Treaty of
Versailles stated that in their opinion the provisions in the
DISSENTING OPINION 23

old treaties were no longer consistent with present conditions,
they must have meant that what was no longer consistent
with present conditions was the withdrawal of the customs
line from the political frontier.

It is now necessary to determine Switzerland’s position and
the measure of her rights vis-à-vis France and the other
signatories of the Treaty of Versailles.

That position is defined in the recitals of the Court’s Order
of August 19th, 1029. Switzerland possessed a right or interest
in the zones which could not be taken away without her
consent. Article 435 of the Treaty of Versailles had not abrog-
ated the old treaties and consequently did not affect the right
‘which Switzerland enjoyed under them. Nor was she a party
to that Treaty and bound by its provisions as such. She had
been consulted as to the wording of Article 435, but only
acquiesced therein to the extent indicated in the note of the
Federal Council dated May 5th, 1919, annexed to the article.
That note made it clear that Switzerland was not then dis-
posed to acquiesce in the suppression of the zones. So long
as she refused to be a party to any new agreement settling
the status of these territories, paragraph 2 of Article 435
of the Treaty of Versailles could not be executed and the
zones would remain in existence.

The Swiss attitude subsequently underwent a modification.
The negotiations between her and France, of which the notes
annexed to Article 435 formed part, culminated in 1921 in
the conclusion of a convention, and by this convention the
Swiss Government agreed to the suppression of the zones.

As this convention was rejected by the Swiss people and
therefore never went into effect, it has no bearing on the legal
situation, but it is important to observe that the third para-
graph of the Preamble of the convention shows that the
Parties regarded themselves, when concluding the conven-
tion which suppressed the zones, as concluding the agree-
ment provided for in Article 435, paragraph 2, of the Treaty
of Versailles. |

It was after the failure of this convention that France pro-
ceeded to act upon the view which she held of the legal
situation. Believing that the effect of Article 435 was to
DISSENTING OPINION 24

abrogate the treaties of 1813 and the other acts establishing
the zones, she moved her customs line to the political frontier,
thereby suppressing the zones by a unilateral act. The conclu-
sion reached by the Court in the recitals of the Order of
August 19th, 1929, shows that this act of the French Govern-
ment was without legal justification and that, in dealing with
the dispute, the Court must leave out of account any conse-
quences which havé resulted from it.

The ensuing tension between the two Governments produced
a situation from which arbitration afforded the only means
of escape, and it was by virtue of the Special Agreement which
was in due course concluded that the Court became seized
of the dispute, and it is the terms of that Special Agreement
which determine the extent to which the Parties have placed
themselves in the hands of the Court.

The task which the Special Agreement lays upon the Court
is that of deciding the legal point formulated in Article 1,
and then (in certain events which have sirce come to pass) of
settling all the questions involved in the execution of para-
graph 2 of Article 435 of the Treaty of Versailles.

It is worth noting that the word ‘‘settle’ (in French:
régler), used in Article 2 of the Special Agreement, is the same
word as is used in paragraph 2 of Article 435, which says
that France and Switzerland are to settle the status of the
territories (ie. the zones) because the old treaties were out
of date, and in paragraph 2 of Article 1, which provides
that, after obtaining the Court’s opinion on the legal point
formulated in the first paragraph, the Parties are to have a
reasonable time to seftle the new régime in those districts.
As pointed out above, the Parties themselves, in their draft
convention of August 7th, 1921, have interpreted Article 435,
paragraph 2, as comprehending an agreement which would,
if it had come into force, have suppressed the zones, and it
has not been suggested that the Parties might not have come .
to a similar agreement in the negotiations provided for in
‘Article 1, paragraph 2, of the Special Agreement. It would
seem natural to conclude that the powers of the Court, when
settling every question involved by the execution of this
provision in the Treaty of Versailles, must be equally wide.
At any rate it would be necessary to find some good reason
DISSENTING OPINION 25

for excluding the natural conclusion to be drawn from the
use of the same word in these three provisions.

- It is contended that the powers of the Court cannot be so
wide as those of the Parties, because it would have been use-
less for the Parties to have asked for a determination by the
Court, under Article x1 of the Special Agreement, of the ques-
tion whether the old treaties and other acts which are the
basis of the Swiss rights have been abrogated, if the Court is
to be at liberty, in deciding the questions involved in the execu-
tion of Article 435, to set those rights aside. It is admitted
that Switzerland herself, in making the new agreement fore-
shadowed in Article 435, could agree to the suppression, but it
is urged that the powers of the Court under Article 2, para-
graph 1, of the Special Agreement, cannot be equally wide,
because the Court must respect the rights which it has itself
recognized.

This argument misunderstands both the economy of the
Special Agreement and the position between France and Switzer-
land at the time of its conclusion.

At the time when the agreement to bring the dispute before
the Court was concluded, France had taken action suppres-
sing the zones by unilateral action. She was upholding the
view that Article 435 of the Treaty of Versailles, with its
annexes, had abrogated the old treaties, which were the found-
ation of the Swiss right to the maintenance of the zones,
that this right had ceased to exist, and that she was therefore
justified in transferring her customs line to the political frontier,
whether an agreement was concluded with Switzerland or not.

It was to decide whether or not this view was correct that
the question formulated in Article r of the Special Agreement
was put to the Court.

What was contemplated in Article 435 of the Treaty of
Versailles was an agreement between France and Switzerland,
action in common by the two Parties, not singlehanded action
by one of them. It is the settlement of the questions arising
in the execution of what should have been an action of the
two Parties together, viz. the making of an agreement, that
is now entrusted to the Court by the two Powers through the
‘ Special Agreement. The fact that the recitals of the Order of
DISSENTING OPINION 26

1929 recognized the right of Switzerland to the maintenance
of the zones as against singlehanded action by France affords
no reason why the same rule must obtain when the Court is
fulfilling the task laid upon it on behalf of the Powers jointly.

It has also been contended that, in settling the questions
involved in the execution of Article 435, paragraph 2, ie.
the making of an agreement between France and Switzerland
as to the future of these territories, the Court cannot go
beyond the limits which Switzerland herself laid down, when
in her note of May 5th, 1919, annexed to Article 435, she
made it clear that she did not intend to agree to the suppres-
sion of the zones, but only to regulate in a manner more
appropriate to the economic conditions of the present day the
terms of the exchange of goods between the regions concerned.
This was the only undertaking which was binding on Switzer-
land, and constitutes therefore the only agreement which the .
Court can execute.

The answer to this contention is that what Switzerland, by
Article 2 of the Special Agreement, gave the Court power to
do, was to settle every question involved in the execution of
Article 435, paragraph 2. The Swiss intimation of willing-
ness to agree to a more appropriate regulation of the exchange
of goods between the territories concerned without suppressing
the zones is not found in Article 435, paragraph 2, but in
one of the annexes to that article. The Special Agreement
specifically mentions the annexes to Article 435 when it intends
them to be included. When it makes no mention of them, it
must therefore be inferred that they are not to be included.
Article 1 calls upon the Court to decide whether Article 435,
paragraph 2, of the Treaty of Versailles, with tts annexes,
has abrogated the treaties there enumerated. It was necessary
to refer to them because the Parties were called upon sub-
sequently to negotiate, but this necessity disappeared as soon
as Article 2 of the Special Agreement came into play, that is
to say, as soon as the Court was called to settle the details
of the régime. Hence Article 2 makes no mention of the
annexes, and no sound principle of judicial interpretation
justifies the Court in reading the words “‘with its annexes”
into Article 2 when they are not there. |
DISSENTING OPINION 27

. An additional objection to the contention that what Art-
icle 435, paragraph 2, had in view was an agreement between
France and Switzerland with regard to the exchange of goods
between Switzerland and the zones, is that such a stipulation
in the Treaty of Versailles was quite unnecessary. France
and Switzerland had always before 1919 regulated the exchange
of goods between Switzerland and the zones in bilateral agree-
ments, and these ,they were at liberty to abrogate, revise or
renew as they pleased. No authorization from other Powers
was necessary to enable them to do so.

The reason’ why paragraph 2 of Article 435 of the Treaty
of Versailles declared that it was for France and Switzerland.
to come to an agreement about the “status of the territories’
was that this status was established by instruments which
formed part of the great European settlement after the Napo-
leonic wars. In that settlement all the great Powers of Europe
had been concerned, and it was not for France alone, or for
France and Switzerland alone, to vary the settlement so far
as regards the existence of the zones.

Confirmation of this view is to be found in the fact that,
after the conclusion of the Treaty of Versailles, Spain and
Sweden, who were parties to the settlement of 1815 but not
parties to the Treaty of Versailles, were asked to agree to the
stipulations of Article 435. Their adhesion is recorded in the
Preamble to the Convention of August 7th, 1921. Nothing
could show more clearly that what this paragraph in the
Treaty of Versailles had in mind was some agreement which
might involve a modification in the settlement of 1815, and
nothing in that settlement related to the zones except the
provisions which brought them into being, viz. the withdrawal
of the customs line from the political frontier.

The parties to the present opinion can see no sound reason
why the liberty enjoyed by the Court in settling every ques-
tion involved in the execution of Article 435, paragraph 2,
is more restricted than that which the Parties themselves
would have enjoyed in determining the effect of “‘present condi-
tions” upon the stipulations of the treaties of 1815 and 1816.
If that proposition is correct, it follows that the Court is not

4
_DISSENTING OPINION 28

prevented, in carrying out its task under Article 2, paragraph 1,
of the Special Agreement, from placing the French customs
line at the political frontier, if satisfied that this would be the
régime most in conformity with present day requirements.

It is a mistake to suppose that the advantages which Switzer-
land has enjoyed under the régime of the zones would not
be safeguarded if the Court should ultimately be led to the
conclusion that the wisest solution of the problem would be
to place the French customs line at the political frontier.

What Article 435, paragraph 2, provided for was an agreement
between France and Switzerland, ‘‘under such conditions as’
shall be considered suitable by both countries”. Manifestly it
would therefore be the duty of the Court under Article 2
of the Special Agreement to see that the arrangement was so
framed as not to prejudice the interests of Switzerland.

So many diverse elements, however, would have to be taken into
account in settling the régime of the territories, that it is
most desirable that the Parties should come to an agreement
upon the question, after negotiations directed to the satisfaction
of the real interests of every kind concerned, and not merely
to the perpetuation of rights without reference to the question
whether they are in harmony with present conditions.

(Signed) D. G. NYHOLM.
{ ,, ) RAFAEL ALTAMIRA.

( , ) C. J. B. Hurst.

( ,, ) Micx. P. YovanovITou.
( ) DEMETRE NEGULESCO.
( )

D
EUGÈNE DREYFUS.
